 In the Matter of MAXZEIGLER&BROS., III c.andSTEELWORKERSORGANIZING COMMITTEE, AFFILIATED WITH THEC.I.O.Case No. B-3425.-Decided January 206,1942Jurisdiction:junk and waste material purchasing and selling industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; election neces-sary.Unit Appropriate for Collective Bargaining:all employees of the Company atitsMuncie, Indiana, yards and plants, excluding supervisory employees, fore-men, and clerical employees; watchmen excluded, notwithstanding desire ofCompany for their inclusion, where they engage in very little manual labor,devote practically all of their time to plant- and property-protection duties,and are not eligible to membership in the petitioning union.Mr. George S. Jewett,of Muncie, Ind., for the Company.Mr. J. Wilbur Reid,of Muncie, Ind., for the S. W. O. C.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 10, 1941, Steel Workers Organizing Committee, affil-iated with the C. I. 0., herein called the S. W. O. C., filed with theRegional Director for the Eleventh Region (Indianapolis, Indiana)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Max Zeigler & Bros., Inc.,Muncie, Indiana, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act. On December 17, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.38 N. L. R. B., No 113.540 MAX ZEIGLER & BROS., INC.541On December 23, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe S. W. O. C. Pursuant to notice, a hearing was held on December29, 1941, at Muncie, Indiana, before Robert D. Malarney, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the S. W. O. C. were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade rulings on motions and on the admission of evidence. The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGSOF FAor1.THEBUSINESSOF THE COMPANYThe Company, an Indiana corporation, is engaged in the purchaseand sale of junk and waste materials, principally metals. Its homeoffice is located at Muncie, Indiana.Raw materials are purchased,and sales are made, throughout Indiana, Illinois, Kentucky, Ohio,and other adjoining States.Purchases outside Indiana representnot less than ten percent of total purchases ; for the last twelvemonths preceding the hearing such purchases amounted in value toabout $10,000.Over one-third of the sales are made in other States,such sales amounting to $150,000 to $175,000 during the same period.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.II. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to enter into any bargaining contractsuntil an election has been held and a representative has been certifiedby the Board.A statement by the Regional Director, introduced in evidence,indicates that the Union represents a substantial number of employeesin the unit which it contends is appropriate.''The Regional Director'sstatementshows that22 union membership cards were sub-mitted.Of these, 13 were dated betweenApril 1 and June 1, 1941,and 9 between Sep-tember 1 and October1,1941.All the signatures appear to be genuine.Sixteen of thenames appeared on the October 10,1941, payroll.There are approximately 30 employeesin the unit desiredby the S. W. O. C. 542DECISION'S OF NATIONAL LABOR RE,LATIOINTS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. 0. C. desires a unit composed of all employees at theyards and plants in Muncie, Indiana, excluding supervisory em-ployees, foremen, clerical employees, and watchmen.The only dis-pute between the parties concerns the 1 part-time and 3 full-timewatchmen, whom the Company wishes to include in the unit. Thewatchmen devote practically all their time to plant- and property-protection duties; only about 5 percent of their work consists ofmanual labor around the yards.Watchmen are not eligible to mem-bership in the S. W. 0. C. In view of these facts, we shall excludethem.We find that all employees of the Company, at its Muncie, Indiana,yards and plants, excluding supervisory employees, foremen, clericalemployees, and watchmen, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise willeffectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot, and we shall so direct.Those eligible to vote shall be theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Max Zeigler & Bros., Inc., Muncie, Indiana, MAX ZEIGLER & BROS., INC.543within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.All employees of the Company, at its Muncie, Indiana, yardsand plants, excluding supervisory employees, foremen, clerical em-ployees, and watchmen, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Max Zeigler & Bros., Inc., Muncie, Indiana, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Elev-enth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees of the Company, at its Muncie,Indiana, yards and plants, who were employed during the pay-rollperiod next preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding supervisoryemployees, foremen, clerical employees, and watchmen, and em-ployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Steel WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.